MEMORANDUM **
Raymond Ludwig Frost, an Arizona state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deprivation of due process in violation of the Fourteenth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo; Frost v. Symington, 197 F.3d 348, 353 (9th Cir.1999), and affirm.
With respect to his claim that he did not receive notice when pornographic magazines were held, we agree with the district court that Frost failed to identify defendants who personally participated in the alleged constitutional violation. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978). We also agree with the district court’s analysis that the “law of the case” doctrine did not preclude it from addressing this issue. See United States v. Cote, 51 F.3d 178, 181 (9th Cir.1995).
With respect to his claim that he did not receive notice when compact discs were returned to Bertelsmann Music Group, we agree with the district court that Frost had an adequate post-deprivation remedy available to him to address the problem in the specific circumstances of this situation. See Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir.1994) (per curiam).
We have considered Frost’s contentions regarding equitable relief and monetary damages and, because we have resolved the merits of the appeal in favor of defendants, we reject these contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *558courts of this circuit except as may be provided by 9th Cir. R. 36-3.